Mr. Justice Knauss
delivered the opinion of the Court.
Plaintiff, a guest in defendant’s automobile, was injured when defendant’s automobile collided with another vehicle, and sued for damages. The defense was under section 371, chapter 16, 1935 C.S.A., commonly known as the guest statute. Plaintiff had judgment based on a jury verdict in his favor. Defendant brings the cause here by writ of error.
*287On authority of Clark v. Hicks, 127 Colo. 25, 252 P. (2d) 1067; Dameron v. West, 126 Colo. 435, 250 P. (2d) 592, and Murrow v. Whiteley, 125 Colo. 392, 244 P. (2d) 657, the judgment is affirmed.